

WHITE MOUNTAINS ANNUAL BONUS PROGRAM


Set forth below is a summary of the White Mountains Annual Bonus Program:


OVERVIEW


The White Mountains Annual Bonus Program (the “Program”) is an integral part of
the total compensation program for employees of White Mountains Insurance Group,
Ltd. (“White Mountains”) and certain of its subsidiaries (collectively, the
“Company”). The Program is overseen by the Compensation/Nominating & Governance
Committee of the Board of Directors of White Mountains (the “CNG Committee”). At
the end of each year, separate bonus pools are established for the
non-investment personnel and the investment personnel of the Company based on
performance. In general, the bonus pool may range from 0% to 200% of the target.


ANNUAL BONUS POOL DETERMINATION


For non-investment personnel, the size of the annual bonus pool at target is the
sum of the individual target bonuses for participants in the program. For senior
personnel, the individual target typically is 75% of salary; for junior
personnel the individual target is typically a lower percentage of salary. The
annual bonus pool can range from 0% to 200% of target, as determined by the CNG
Committee using its judgment. Individual bonuses may be capped as described
below under the caption “Individual Awards”.


For investment personnel, the size of the annual bonus pool at target is
established in the same manner as for non-investment personnel. For senior
investment personnel, the individual target typically is 75% of salary; for
junior investment personnel the individual target is typically a lower
percentage of salary. The annual bonus pool can range from 0% to 200% of target,
as determined by the CNG Committee using its judgment. In determining the bonus
pool for investment personnel, the CNG Committee considers the following
factors, among others: absolute level of investment results, investment
performance as compared to a range of relevant benchmarks, peer company
investment results, and corporate circumstances and their effect on pure
investment performance. Individual bonuses may be capped as described below.


INDIVIDUAL AWARDS


Bonuses for executive officers are determined in a 100% formulaic manner, with
the amount of any bonus determined by reference to one or more performance
metrics and harvest scales selected in advance by the CNG Committee.  Bonuses
earned by executive officers will range from 0% to 200% of target.
 
For our executive officers, the CNG Committee will maintain the discretion to
decrease the individual annual bonuses after the quantitative calculation has
been finalized; however, it does not have discretion to increase those bonuses. 
White Mountains’s executive officers, at most, will receive the result of the
quantitative methodology.


Individual bonuses to persons who are not executive officers can vary widely
around the pool average based on individual performance. Bonuses to such persons
are not capped other than by the size of the applicable bonus pool.


A limited number of special bonuses may be awarded to persons who are not
executive officers in any year to recognize successful individual results
without regard to the aggregate size of an annual bonus pool.


PROGRAM PARTICIPATION FOR NEW HIRES


Annual bonuses of eligible employees hired during the year are typically
pro-rated based on date of hire.


CLAWBACK POLICY

White Mountains has adopted a clawback policy applicable to bonuses.  If White
Mountains is required to restate any financial statement included in an SEC
filing as a result of an employee’s misconduct, the Board may, without prejudice
to any other remedies available to White Mountains, seek reimbursement of any
bonus received by such person that relates in whole or in part to any period for
which such financial statements were restated.  If the misconduct was fraud,
then in addition to other actions the Board will mandatorily seek such
reimbursement.




